Title: To George Washington from Matthias Ogden, 23 May 1782
From: Ogden, Matthias
To: Washington, George


                        
                            Bottle Hill 23rd May 1782
                        
                        I enclose your Excellency the latest accounts I have from the Enemy, with some New Papers; which I should
                            have sent the 21st Inst., but was disappointed by the Person engaged to carry my Letter.
                        In a line from Col. Smith, I was advised that your Excellency, has been in great measure disappointed; in not
                            receiving so frequent information from this quarter, as from circumstances you had a right to expect: particularly in the
                            list I was to have furnished—I am exceedingly sorry your Excellency’s expectations have not been answered; ’tho I cannot
                            charge myself with remisness; especially when I reflect upon my own disappointments on this score, arising from the
                            unpunctuality of those Persons whom I have to deal with. These characters I have ever found, more ready to promise; than
                            punctual to execute. Perhaps some things might have escaped me when necessaraly absent at Philadelphia on business for my
                            Regiment; which at this time demands my particular attention, that it may take the Field with credit; which I may hope will be the case.
                        Immediately on the reciept of your Excellencys Letter, I employed two Persons either of whom, I am certain
                            was equal to procure the list refered to. This I have daily expected for two weeks past, & have been as long
                            disappointed; ‘tho I hope to have it soon, & accurate.
                        The danger of committing that to paper which might endanger the safety of Characters concerned; induces me to
                            engage my Brother, Captn Ogden to hand this to your Excellency; he will be able to give information respecting certain
                            matters I mentioned to Col. Smith, & the reason why a certain matter was not attempted in the small way, that
                            circumstances would not have justified, the putting in practice agreeably to the first plan. 
                        Capt. Ogden will ask of your Excellency permission for me to put a small affair in execution; & just
                            mention a few matters that may possibly lead to the formation of a plan; which if practible to execute, I think can be
                            done by myself; no other Person having so good an opportunity. I am with the utmost respect your
                            Excellencys humble servt
                        
                            M. Ogden
                        
                     Enclosure
                                                
                            
                                Bottle Hill 23rd May—82
                            
                            I have accounts through many different channels that near 100 Transports have fallen through the Narrows,
                                with two fifty Gun Ships & four Frigates, it is believed, & (indeed I have not a doubt) that they are
                                bound for Charles Town, to take on board the Garrison of that place, & of Savannah. This Fleet had not sailed
                                the day before yesterday; a very hot press, has continued for several days, for Seamen to Man the fleet about sailing,
                                ’tho I imagine they are ultimately intended for Rodney.
                            There is a report that three hundred Army Horses have been lately dismissed from service, & that
                                a body of Troops, are under marching orders—in the last Fleet a few Invalids were, bound for Europe.
                            It is certain the Enemy have discontinued their working parties on the lines beyond the Town, altho they
                                are not finished—The Militia have for a few days past done the Garrison duty of the Town, the reason given for this is
                                that Sir Guy intends assembling the Army for a review.
                        
                        
                    